ORDER *
The sentencing transcript is unclear as to whether the district court granted or denied the government’s motion for a downward departure for substantial assistance under U.S.S.G. § 5K1.1. Klar’s sentence is hereby vacated and remanded so that the district court may clarify its sentencing ruling and the basis for its decision regarding the government’s 5K1.1 motion for a downward sentencing departure. On remand, the district court may hold such hearings and enter such orders as it determines to be necessary, including, without limitation, modifying its previous sentence.
It is so ORDERED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.